RANDALL, District Judge,
decided, that as by the second and fourth sections these matters were made a bar to a final discharge and certificate, they ought to be interposed after the decree of bankruptcy; and that although this decree would divest the petitioner of all his property, and vest it in an assignee appointed by the court, for the benefit of all *1001his creditors equally, yet that (if the facts alleged were proved) the petitioner would he debarred of his discharge: In other words, that the petitioner would be subjected to the penalties of the act, but not have any of its benefits.
This case was decided some time ago; but Judge Handall's opinion having been lent to a friend, by whom it was mislaid, the reporter has been unable, till now. to report the case.